Exhibit 10.23.2

 

LOGO [g53438g96k77.jpg]    

MSC.Software Corporation

 

2 MacArthur Place

 

Santa Ana, CA 92707 USA

 

714.540.8900

 

FAX 714.784.4056

 

www.mscsoftware.com

Via Email: amir.mobayen@mscsoftware.com

November 26, 2008

Mr. Amir Mobayen

95, rue de Rambouillet

78460 CHEVREUSE

FRANCE

 

  Re: Executive Bonus Plan Benefits—Section 409A Amendment

Dear Amir:

I write concerning certain of your benefits under the MSC.Software Corporation
2000 Executive Cash or Stock Bonus Plan (the “Bonus Plan”) maintained by
MSC.Software Corporation (the “Company”). As you may know, Section 409A of the
Internal Revenue Code, which went into effect in 2005, imposes certain
requirements on nonqualified deferred compensation plans such as the Bonus Plan.
These requirements generally do not apply to deferred compensation that was
vested as of December 31, 2004; however, these requirements do apply to deferred
compensation that had not vested as of that date.

The stock units credited in March 2005 to your account under the Bonus Plan with
respect to your 2004 bonus (your “March 2005 Units”) may be treated as deferred
compensation subject to Section 409A since they were credited after 2004. As a
result, your March 2005 Units may only be paid to you upon the occurrence of a
permissible payment event under Section 409A. Our records indicate that you have
elected to receive payment of your March 2005 Units upon the termination of your
employment with the Company. In general, a termination of employment is a
permissible payment event under Section 409A, provided that it constitutes a
“separation from service” as that term is defined under Section 409A. In
general, a termination of employment will constitute a separation from service
for this purpose unless you continue to provide other services to the Company or
one of its affiliates following your termination (such as consulting services)
in which case your separation may be delayed (in certain circumstances) until
your other services terminate.

IRS regulations require that deferred compensation arrangements subject to
Section 409A be amended no later than December 31, 2008 to comply with
Section 409A. The purpose of this letter agreement is to amend the provisions of
the Bonus Plan as and solely to the extent that



--------------------------------------------------------------------------------

these provisions apply to the payment of your March 2005 Units. By signing this
letter agreement below, you and the Company agree as follows:

1.    In accordance with your payment election previously filed with the
Company, your March 2005 Units shall be paid in a single sum during the 30-day
period commencing on your Separation from Service with the Company. For these
purposes, a “Separation from Service” occurs when you die, retire, or otherwise
have a termination of employment with the Company that constitutes a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.
Notwithstanding any provision of the Bonus Plan to the contrary, your payment
election shall be irrevocable as of the date of this letter agreement.

2.    If you are a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of your Separation from Service,
you will not be entitled to any payment of your March 2005 Units until the
earlier of (i) the date which is six (6) months after your Separation from
Service for any reason other than death, or (ii) the date of your death. The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code. Any amounts otherwise payable to you upon or in the six (6) month
period following your Separation from Service that are not so paid by reason of
this paragraph shall be paid (without interest) as soon as practicable after
(and in all events within thirty (30) days after) the date that is six
(6) months after your Separation from Service (or, if earlier, as soon as
practicable, and in all events within thirty (30) days, after the date of your
death).

This letter agreement does not modify any other terms of your participation in
the Bonus Plan except as expressly set forth above.

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me at
your earliest convenience.

 

Sincerely, MSC.Software Corporation /s/ Douglas W. Campbell Douglas W. Campbell

Vice President, General Counsel and

Assistant Secretary

 

Acknowledged and Agreed: By:   /s/ Amir Mobayen   Amir Mobayen